UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OKLAHOMA LAW ENFORCEMENT RETIREMENT :
SYSTEM et al.,                                                         :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :       18-CV-3021 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
TELEFONAKTIEBOLAGET LM ERICSSON et al.,                                :
                                                                       :
                                                         Defendants. :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On January 10, 2020, the Court entered an Opinion and Order granting Defendants’ motion
to dismiss Plaintiffs’ Second Amended Complaint. See ECF No. 61. The Court further granted
Plaintiffs leave to file a third amended complaint within thirty days of the Order. Id. The Court
having been advised at ECF No. 64 that Plaintiffs do not intend to file a third amended complaint, it
is ORDERED that the above-entitled action be and is hereby DISMISSED with prejudice.

        Under the Securities and Exchange Act of 1934, as amended by the Private Securities
Litigation Reform Act of 1995, the Court must, “[u]pon final adjudication of the action, . . . include
in the record specific findings regarding compliance by each party and each attorney representing
any party with each requirement of Rule 11(b) of the Federal Rules of Civil Procedure as to any
complaint, responsive pleading, or dispositive motion.” 15 U.S.C. § 78u-4(c)(1). Accordingly, it is
hereby ORDERED that Plaintiffs shall file proposed findings of fact and conclusions of law for the
Court’s consideration pursuant to 15 U.S.C. § 78u-4(c)(1) by March 11, 2020. By the same date,
Plaintiffs shall submit copies of their submissions, in Microsoft Word format, by e-mail to the Court.
Defendants shall file any opposition to Plaintiffs’ proposed findings of fact and conclusions of law
by March 18, 2020.



           SO ORDERED.

Dated: February 12, 2020
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
